COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HERIBERTO ARMENDARIZ,                          §              No. 08-21-00100-CV

                       Appellant,                §                 Appeal from the

  v.                                             §               383rd District Court

  MARIA C. FLORES,                               §            of El Paso County, Texas

                         Appellee.               §              (TC# 2021DCV0897)

                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until July 2, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before July 2, 2022.

       IT IS SO ORDERED this 1st day of June, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.